*644Writ Granted. Judgment of the district court is reversed and the case is remanded for reconsideration. The trial court has no authority to order that relator be considered for parole. At most, if the trial court finds relator’s claim meritorious, he may nullify the guilty plea because it was induced by a commitment which the state later found it was unable to fulfill. See La.R.S. 15:574.4(B).
MARCUS and WATSON, JJ., concur, being of the opinion that State v. Dunn, 408 So.2d 1319 (La.1982), controls in this case.